REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with Applicant’s arguments, particularly at page 7/10, the 4th full paragraph thereof, that the primary reference, Tsuchiya includes multiple inductors and that the ground coupling capacitor 7 (see Tsuchiya Fig. 5) “is indirectly coupled between a ground terminal on the transmit filter chip and a ground terminal on the receive filter chip via two of the inductors” (emphasis added).  Therefore, even if Tsuchiya were properly modified to have the transmit and receive filters and the ground coupling capacitor all disposed on a common piezoelectric substrate, the ground coupling capacitor would not be “directly connected between the first transmit-filter ground terminal and the first receive-filter ground terminal” as now recited in claim 1 (emphasis added, see the last 3 lines of claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/April 23, 2021                                                                Primary Examiner, Art Unit 2843